DETAILED ACTION
Claims 1-6, 9-18 and 20-28 are currently pending.
Claims 1, 15 and 23 – 24 are currently amended.
Claims 7 – 8, 19 and 29 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12 – 14 of applicant’s remarks, filed 10/12/2021, with respect to the rejection of claims have been fully considered in light of the amendments to the claims and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 6, 9 – 18 and 20 – 29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination fail to teach the claimed limitations of  a read shifter, comprising a plurality of shifter entries, configured to shift out a shifter entry among the plurality of shifter entries every clock cycle, wherein each of the plurality of shifter entries is associated with a clock cycle and each of the plurality of shifter entries comprises: a read value that indicates an availability of the read port of the register file for a read operation in the clock cycle; a register address value, configured to store a register address among the plurality of register addresses for the read operation of the instruction; a forwarding control bit, configured to control a forwarding operation of the at least one functional unit; and a functional unit value, configured to indicate from which functional unit result data will be forwarded; a decode unit, coupled to the read shifter, configured to decode an instruction and issue the instruction based on the read values included in the plurality of shifter entries of the read shifter; and at least one functional unit, coupled to the decode unit and the register file, configured to execute the instruction issued by the decode unit and to use the read data 2Customer No.: 31561Application No.: 16/842,684 from the read port of the register file; as set forth in independent claims 1.  Independent claims 15 and 24 recite similar limitations that were not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181